Citation Nr: 0015711	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-33 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney-at-law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied the veteran's claim for entitlement to a total 
disability rating based on individual unemployability (TDIU).  
In February 1998, the Board also denied entitlement to TDIU.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in September 1999 the 
Court issued a Memorandum Decision vacating the Board's 
decision and remanding the case to the Board for further 
proceedings.  


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for TDIU in this case is shown 
to be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  A claim for TDIU is 
a claim for an increased rating.  See Norris v. West, 12 Vet. 
App. 413, 420 (1999).  A claim for an increased rating is 
generally well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  A claim for TDIU is generally well 
grounded when a claimant's current service connected 
disabilities meet the requirements of 38 C.F.R. § 4.16(a) and 
there is evidence that the claimant is unable to secure or 
follow a substantially gainful occupation as a result of the 
service connected disabilities.  Colayong v. West, 12 Vet. 
App. 524 (1999).

A series of VA examinations of the veteran were conducted in 
May and July 1996.  However, these examinations did not 
address the general extent of functional and industrial 
impairment caused by the veteran service connected 
disabilities.  Gary v. Brown, 7 Vet. App. 229, 232 
(1994)(where a well grounded TDIU claim is presented a VA 
examining physician should generally address the extent of 
the functional and industrial impairment from the veteran's 
service connected disabilities).  The Court held that these 
examinations are inadequate, and new examinations must be 
conducted.  The Court has also held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected encephalopathy since 1993.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already on 
file.  

2.  The veteran should be accorded the 
appropriate VA examination(s) to rate the 
veteran's service connected 
encephalopathy, post traumatic cerebral 
syndrome, and skull prosthesis.  The 
report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician should 
generally address the extent of the 
functional and industrial impairment from 
the veteran's service connected 
disabilities.  The examiner should also 
address whether, or not, there is any 
visual loss attributable to the veteran's 
service connected disabilities.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner(s).  The physician(s) should 
provide complete rationale for all 
conclusions reached.

3.  A social and industrial survey should 
be conducted.  It should be ascertained if 
the veteran is working.  Family members, 
former coworkers, members of the community 
and the veteran should be interviewed.  
Telephone interviews are acceptable.  The 
purpose of this survey is to obtain 
information upon which to assess the 
impact of the service connected 
encephalopathy, post traumatic cerebral 
syndrome, and skull prosthesis on the 
veteran's ability to secure or follow a 
substantially gainful occupation.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

5.  Subsequently, the RO should consider 
the issue of entitlement to a total 
rating for compensation on the basis of 
individual unemployability which is still 
on appeal.  In this regard, the RO should 
evaluate whether the veteran's prior 
employment history involves marginal 
employment or employment in a protective 
environment.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving TDIU will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




